Dunbar, C. J.
The motion in this case must be denied, for outside of the merits of the case (and the facts are so conflicting that the court could not feel justified in presuming against the correctness of the statement of facts), this is not the kind of a case where the remédy is by suggesting a diminution of the record. The motion here is to make another and different record from the one certified by the judge. Under the circumstances of the ease, however, we think it but fair that appellant should have the time extended *298for filing his brief, and he is hereby given thirty days from the date of the filing of this opinion within which to file the same.
Stiles, Hoyt, Anders and Scott, JJ., concur.